Citation Nr: 1728638	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder impingement syndrome with status-post acromioplasty, to include as secondary to right shoulder rotator cuff impingement syndrome and acromioclavicular degenerative joint disease with status-post rotator cuff surgical repair and distal clavicle resection (left shoulder disability).

2.  Entitlement to service connection for right knee medical meniscus tear with status-post arthroscopic repair/medial meniscectomy (right knee disability).  


REPRESENTATION

Veteran represented by:  National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Seattle, Washington.  

A May 2013 rating decision granted service connection for the Veteran's right shoulder disability and assigned a 20 percent disability rating effective July 2, 2010.  As this represents a full grant of the benefits sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran was scheduled for a Board hearing at the RO.  In December 2014, the Veteran withdrew his hearing request.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination or medical opinion has not been obtained in connection with the Veteran's right knee and left shoulder disabilities.  The Veteran asserts that his right knee disability is due to his military service, from doing strenuous exercises in service.  He asserts that his left shoulder disability was caused or aggravated by his service-connected right shoulder disability because he compensates for the right shoulder disability.  

Private medical records show that the Veteran underwent right knee surgery in July 1995.  The treatment provider diagnosed medial meniscus tear, right knee, status post arthroscopic partial medial meniscectomy.  The private treatment records also show that the Veteran underwent left shoulder surgery in February 1994 and the treatment provider diagnosed chronic impingement syndrome, left shoulder.  

In March 2013 the Veteran underwent a VA examination to determine whether his right shoulder disability was related to service.  The examiner reported that the Veteran experienced pain and decreased range of motion in his left shoulder.   Accordingly, the Board finds that a remand is necessary to obtain examinations and opinions for the right knee and left shoulder disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Puget Sound Healthcare System from January 2010 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee and left shoulder disabilities.  All necessary studies should be performed, and the claims folder shall be made available for the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered.  

After review of the claims file and examination of the Veteran, for any right knee disability the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed right knee disability is etiologically related to his military service. 

After review of the claims file and examination of the Veteran, for any left shoulder disability the examiner must provide an opinion as to: 

a.) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability is etiologically related to his military service; and if not,
b.) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability is (i) caused or (ii) permanently worsened (aggravated) by his service-connected right shoulder disability.  

The examiner should address the Veteran's assertion that he compensates for his right shoulder disability with his left shoulder.

A complete rationale for all opinions is requested.  

3.  After the above development has been completed, and any other development deemed necessary, the issues of entitlement to service connection for a right knee disability and service connection for a left shoulder disability, to include as secondary to a right shoulder disability, must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




